  - _..~-~~~~~~=-=====~~~~-~~~~~~~\·
J,!!}_
   2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                         Page 1 of l   ('\   11
                                                                                                                                                                   1
                                                                                                                                                                    !
                                                                                                                                                                       1,




                                                                                                                                                                   II
                                                                                                                                                                   ii
                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA                                                                                      jl
                                                                                                                                                                   ii
                                                                                                                                                                   Ji
                                                                                                                                                                   '1
                    United States of America                                JUDGMENT IN A CRIMINAL CASE                                                            11


                               v.                                           (For Offenses Committed On or After November 1, 1987)                                  JI

                                                                                                                                                                   1:

                    Luis Rene Bustillo-Pavon                                Case Number: 3: 19-mj-22005
                                                                                                                                                                   i

                                                                            Defendant's Attorml}'              Ll   L   !_L= [-'-;:;, ~.._.J                       I



 REGISTRATION NO. 75099298
 THE DEFENDANT:
                                                                                                                MAY 2 1 2019
                                                                                                                                                                   I
                                                                                                    CLJ~r-'.'.<, !J.~·). r;~c;p_'s·-r     COURT                    I,
  tz:l pleaded guilty to count(s) 1 of Complaint                                                sou·1Hc fr! •,,c; r       .:~T     x    c.\UFORNIA                 I
                                          ~~~~~~~~~~~~~~~~--t=B~Y~~~~~~~~r~;_~-i,~U~T.=rr                                       .                                  J,
  D was found guilty to count(s)                                                               ~-~-·-··-···-·-··---.. ····--··-..- - - -                           I


     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):                                                       I
 Title & Section                  Nature of Offense                                                                 Count Number(s)
 8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                       1

  D The defendant has been found not guilty on count( s)                 ~~~~~~~~~~~~~~~~~~~




  D Count(s)      -~~~~~~~~~~~~~~~~-
                                                                             dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                                                                                                                                                       I
                              tsl TIME SERVED                                                                                                                          !
                                                                                                                                                                    I       I
  tz:l Assessment: $10 WAIVED tz:l Fine: WAIVED                                                                                                                         I
  tz:l Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in                                                            Ii
 ·the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                                                               charged in case                         I
                                                                                                                                                                            I
                                                                                                                                                                            I

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                                                                                                                                                                        I
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.                                                                                   I
                                                                          Tuesday, May 21, 2019
                                                                          Date of Imposition of Sentence



                                                                          I!JilL!l~OCK
                                                                          UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                              3: 19-mj-22005
